Citation Nr: 1427304	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-24 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include secondary to the Veteran's left arm disability.  

2.  Entitlement to a compensable rating for a status post left humerus fracture with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's May 2014 Appellant Brief is located in Virtual VA.  

The issue of increased compensable rating for a status post left humerus fracture with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosable disability of the right hip.  A disability of the right hip is not clinically established.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a hip disability have not been met.  U.S.C.A. §§  1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the January 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and by affording the Veteran a VA examination in January 2010.  Therefore, the Board has fulfilled its duty to assist.  

The Veteran claims entitlement to service connection for a right hip disability.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence is against the claim.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Board may also consider secondary service connection.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment records show that the Veteran's right hip was the source of a bone graft used to repair his broken left arm in service.  There are no notes of a different hip injury or event in service.  Therefore, he is claiming a hip disability secondary to his service-connected left arm disability.  

At the January 2010 VA examination, the Veteran stated that he was experiencing pain in his right hip.  The examiner noted that the Veteran indicated the area of his right hip scar.  This scar is separately rated at 10 percent and is not currently at issue before the Board.  The Veteran described the pain as 8 out of 10, but stated that he did not medicate for it.  He described the hip as giving out and locking up, but denied any falls.  He also noted that it flares up, causing him to be couch-bound at least twice per month for 5 to 7 days each time.  He also reported difficulties in activities of daily life such as walking, dressing, driving and sleeping.  

The examiner noted the Veteran's difficulty walking and limitations of motion.  The examiner stated that repetitions increased pain and demonstrated weakness, fatigue, lack of endurance and lack of coordination, but no further limitation of motion.  X-rays showed a normal pelvis and hip.  The examiner stated that there was no radiographic or clinical evidence to support a diagnosis.  The examiner opined that because there was no diagnosis, the claimed hip disability could not be the result of the bone graft.  Furthermore, the examiner opined that the hip joint pain experienced by the Veteran was probably from the lumbar spine, and therefore it was not related to the bone graft.  

The Veteran submitted a lay statement from a friend, A.V.  She noted that the Veteran had pain, difficulty taking steps and difficulty standing up.  

The record also contains a March 2008 physical examination.  It was noted that this was the grafting site, and that there were no complications or infections, and only the scar as a residual.  His gait was normal, there was no muscle loss or atrophy.  Other than the scarring, no hip pathology was noted.

While the Veteran has symptoms such as pain, they are attributable to sources other than his claimed disability.  He does not have a diagnosable hip disability.  Therefore, he does not meet all the steps of the Shedden test and service connection cannot be granted on a direct or secondary basis.  

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a right hip disability is denied.  


REMAND

The Board must remand for a clarification of the left arm examination.  The Veteran essentially contends that his disability is worse since his last examination.

In the July 2010 examination, the examiner described the left arm disability which is before the Board, but then stated that the scar from the humeral fracture was on the right arm.  Only the left arm disability is before the Board.  The history of treatment and complaints, including descriptions of the scar are of the left arm.  On remand, a new examination should be provided and the examiner should provide an opinion clarifying the location of the scar.  In order to assure that there is an adequate examination discussion of functional/muscle impairment will be requested.

As the Veteran has sought VA outpatient treatment in the past, on remand, any outstanding treatment records from all sources should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request relevant VA treatment records for the period from July 2010 to the present.  All records obtained should be associated with the claims file.  If the RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  After number 1 has been completed, and whether or not records are received, the Veteran should be afforded a VA examination to address the severity and effect of his left arm disability, including any scar.  The examiner must be provided access to the appellant's claims folder as well as his Virtual VA file.  The examiner must review these files and note such review in the examination report.  

The examiner must identify the location of the scar, and if it is on the service-connected left arm, describe its effect and severity.  

The examiner is asked to describe any muscle impairment/damage that may be present, and to discuss whether there is any functional impairment, reduced grip strength, or other impairment resulting from the pathology.  If no such impairment is found, please set that out.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


